Citation Nr: 0112720	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis and 
rhinitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for metatarsalgia, 
with moderate loss of transverse arch and callosities, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to May 
1945.  This appeal arises from a June 1999 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

The Board notes that the issue of entitlement to service 
connection for post-traumatic stress disorder was certified 
on appeal.  However, as the veteran is currently service 
connected for anxiety reaction, he is already entitled to 
compensation for any symptoms of a psychoneurotic disorder, 
however diagnosed and including post-traumatic stress 
disorder, that may be present.  All psychoneurotic disorders 
are rated according to the same rating criteria.  See 
38 C.F.R. § 4.130 (2000).  Moreover, the veteran's last 
compensation and pension examination, in April 1999, yielded 
a diagnosis of generalized anxiety with post-traumatic stress 
disorder features and depressive component which clearly 
includes the symptoms of post-traumatic stress disorder.  
Because symptoms attributable to post-traumatic stress 
disorder are already included in the grant of service 
connection for the anxiety neurosis, the issue of entitlement 
to of service connection for post-traumatic stress disorder 
is moot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.



2.  The veteran's service connected psychiatric disorder is 
shown to cause occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

3.  The veteran's service connected psychiatric disorder has 
not been shown to cause total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

4.  The veteran's post-surgery chronic sinusitis and rhinitis 
disability is manifested by nearly constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus.

5.  The veteran's bilateral foot disability is manifested by 
sensory deficits, calluses, and moderately significant 
functional impairment; the medical findings do not 
demonstrate marked contraction of the plantar fascia with 
dropped forefoot, bilateral all toes hammer toes, very 
painful callosities, or marked varus deformity; nor have 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation been demonstrated.  

6.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 70 percent, 
and not in excess thereof, for a psychiatric disorder, 
including anxiety reaction and post-traumatic stress 
disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9400 (2000).

2.  The criteria for a schedular evaluation of 50 percent for 
sinusitis and rhinitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6513 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for metatarsalgia, with moderate loss of transverse arch and 
callosities, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Diagnostic Codes 5276, 5278 (2000).

4.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.321, 3.340, 4.16(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on a VA new duty to assist and notice 
obligations.  In regard to the issues on appeal, the Board 
finds that these issues are adequately developed for 
appellate review, and need not be remanded to the RO for 
initial review in light of the VCAA.  The duty to assist has 
been met in that the RO has secured all pertinent records of 
which it had notice and has arranged for adequate VA 
examinations to evaluate the disability.  Furthermore, in the 
statement of the case and supplemental statements of the case 
the RO has met the notice requirements of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Psychiatric Disorder

Service connection for psychoneurosis, anxiety state, was 
granted in August 1946.  A 10 percent evaluation was assigned 
from April 1946.  An April 1976 Board decision increased the 
evaluation to 30 percent, and the RO assigned an effective 
date of February 1975 for that evaluation.  A September 1989 
rating decision increased the evaluation to 50 percent, 
effective from April 1989.  The veteran contends that he is 
entitled to a higher evaluation.

The veteran's service connected psychiatric disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  Under 
that criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The current 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9400 
(2000).

A VA psychiatric examination was conducted in April 1999.  
The veteran reported that he was on Xanax, Valium, and 
Wellbrutrin for psychiatric symptoms.  He reported depressed 
mood and no sex drive.  The veteran also noted that he 
experienced bad dreams of his military days, as well as 
social withdrawal, hypervigilance, and exaggerated startle 
response.  He also reported chronic feelings of loneliness.  
On examination, the veteran cried at times when talking about 
his military experiences and his libido.  He was slow to 
respond to certain questions, and had some difficulty 
focusing, shifting and sustaining attention.  Thought content 
was negative for suicidal and homicidal ideation.  Mood was 
depressed, and affect was labile and ranged from depressed to 
anxious.  Insight and judgment were fair, and proverbs 
concrete.  Speech was responsive to cues from the 
interviewer.  The diagnosis was generalized anxiety disorder 
with post-traumatic stress disorder features and depressive 
component.  The Global Assessment of Functioning (GAF) score 
was 40.

A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

In considering the recent VA examination findings, the Board 
finds that the veteran's disability meets the criteria for a 
schedular 70 percent evaluation.  This includes deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, or mood, due to such symptoms as: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation; difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, all of which the veteran manifests.

A 100 percent schedular evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Code 9400 (2000). 

There is no objective evidence that the veteran manifests the 
criteria required for a 100 percent schedular evaluation.  
While he has demonstrated some cognitive decline, he has been 
shown to be basically coherent and fully oriented, and no 
delusions or hallucinations have been shown.  Moreover, the 
veteran continues to reside with his wife of 50 years.  

Accordingly, the Board finds that the record shows that the 
veteran is entitled to a schedular evaluation of 70 percent, 
and no higher, for his service connected psychiatric 
disorder.  38 C.F.R. Part 4, Code 9400 (2000).  




Sinusitis and Rhinitis

Service connection for sinusitis was granted by rating 
decision dated in March 1951.  A noncompensable evaluation 
was assigned from February 1951.  A May 1951 rating decision 
increased the evaluation to 10 percent, from March 1951.  An 
October 1994 Board decision increased the evaluation to 30 
percent for sinusitis and rhinitis, and the RO assigned that 
evaluation from February 1989.  The veteran contends that he 
is entitled to a higher evaluation.  

The veteran's sinusitis is evaluated under code 6513.  Under 
that code, the current 30 percent rating is assigned where 
the evidence shows three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
highest or 50 percent rating may be assigned following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(2000).  A note following the revised criteria provides that 
"[a]n incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician."

The veteran underwent septorhinoplasty in 1970 and 1982.  
Medical evidence of record shows that the veteran sought 
medical treatment for sinusitis and/or rhinitis in August 
1994, January 1995, August 1997, and July 1999.  

A VA examination was conducted in April 1999.  The veteran 
reported past history of nasal vestibule, chronic sinusitis, 
loss of smell, and status post surgeries.  The veteran 
reported that the right side of his nose was more or less 
always completely blocked.  He stated that he had recently 
gotten over a sinus infection by use of antibiotics, but was 
still trying to overcome the frontal and maxillary headaches.  
On examination, the examiner noted chronic sinusitis.  
Maxillary and frontal pain was noted.  Paranasal pain was 
noted with pressure.  There was no active nasal discharge 
present.  The diagnosis was chronic recurrent sinusitis, 
functional impairment moderate to moderately significant.  

In considering the medical evidence in this case, it appears 
that the veteran's chronic sinusitis and rhinitis more nearly 
approximates the criteria contemplated for a 50 percent 
rating.  Specifically, while no purulent discharge was noted 
at the VA examination, the veteran does have nearly constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 
(2000).  Accordingly, a 50 percent evaluation is appropriate 
in this case.

Metatarsalgia, with Moderate Loss of Transverse Arch

Service connection for metatarsalgia was granted in August 
1946, and a noncompensable evaluation was assigned.  In 
November 1946, the evaluation was increased to 10 percent 
disabling.  A March 1951 rating decision increased the 
evaluation to 30 percent.  A July 1963 rating decision 
reduced the evaluation to 10 percent, from October 1963.  A 
June 1989 rating decision increased the evaluation to 30 
percent from June 1988 for metatarsalgia with moderate loss 
of transverse arch and callosities.  The veteran contends 
that he is entitled to a higher evaluation.  

The veteran's bilateral foot disorder is evaluated by analogy 
to the code for pes cavus.  The current 30 percent evaluation 
is appropriate when the following are shown:  all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  A 50 percent 
evaluation requires evidence of the following:  marked 
contraction of plantar fascia with dropped forefoot, 
bilateral all toes hammer toes, very painful callosities, 
marked varus deformity.  38 C.F.R. Part 4, Diagnostic Code 
5278 (2000).

A VA examination was conducted in April 1999.  The veteran 
reported burning of the feet and cold hypersensitivity.  He 
also complained of pain under the soles of the feet and that 
his toes more or less always stay numb.  Calluses were 
present on the feet.  There was no complaint of shooting 
pains from the ankle or the leg distally or vice versa.  On 
examination, there was a callous, plantar fasciitis syndrome 
evident.  Arches were otherwise well-maintained.  Ankles 
movements were dorsiflexion of 10 degrees and plantar of 30 
degrees; these were normal.  There was a diffuse numbness and 
tingling of the feet, otherwise skin hydration was good.  The 
examiner did not see any other complications.  The diagnoses 
were frozen feet syndrome with residual sensory deficits, 
functional impairment moderately significant; and plantar 
fasciitis with callous, functional impairment moderate to 
moderately significant.   

The Board is of the opinion that the medical findings of 
record demonstrate that the veteran's bilateral foot 
disability is properly rated at the 30 percent evaluation 
under code 5278, particularly in light of the examiner's 
statements as to sensory deficits and functional impairment.  
The criteria for a 50 percent evaluation under that code 
section are not met, as the medical findings do not 
demonstrate marked contraction of the plantar fascia with 
dropped forefoot, bilateral all toes hammer toes, very 
painful callosities, or marked varus deformity.  38 C.F.R. 
Part 4, Diagnostic Code 5278 (2000).  Nor would the veteran's 
bilateral foot disability meet the criteria for a 50 percent 
evaluation under Code 5276, since pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation have not been demonstrated.  
38 C.F.R. Part 4, Diagnostic Code 5276 (2000).

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).

The veteran's service-connected disabilities, particularly in 
light of the above grants of a 70 percent evaluation for his 
service connected psychiatric disorder, and of a 50 percent 
evaluation for sinusitis and rhinitis, clearly meet the basic 
schedular rating criteria needed to warrant consideration of 
a total disability rating pursuant to 38 C.F.R. § 4.16(a) 
(2000).

The veteran has not worked since 1974.  On the VA psychiatric 
examination in April 1999, the examiner, after diagnosing 
generalized anxiety disorder with post-traumatic stress 
disorder features and depressive component, stated that "he 
is felt...to be unemployable based on these problems."  The 
assigned GAF score of 40 supports that statement.  

Accordingly, as the record establishes that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service connected disabilities, in 
particular his psychiatric disorder rated as 70 percent 
disabling, a total rating for compensation purposes is 
appropriate in this case.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§§ 3.321, 3.340, 4.16(a) (2000).













	(CONTINUED ON NEXT PAGE)


ORDER

A schedular evaluation of 70 percent, and not in excess 
thereof, for anxiety reaction, is granted.

A schedular evaluation of 50 percent for sinusitis and 
rhinitis is granted.

An evaluation in excess of 30 percent for metatarsalgia, with 
moderate loss of transverse arch and callosities, is denied.

A total disability rating based on individual unemployability 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

